Citation Nr: 0948280	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1961 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  By an October 2004 rating decision, the RO denied a claim 
of service connection for hepatitis C; the Veteran did not 
appeal.

2.  Evidence received since the October 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  An October 2004 rating decision, which denied the 
Veteran's claim of service connection for hepatitis C, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hepatitis C 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision on the petition to reopen a 
claim of service connection for hepatitis C has been 
completed.  Through a July 2006 notice letter, the Veteran 
and his representative were notified of the information and 
evidence needed to substantiate the underlying claim of 
service connection.  The letter notified the Veteran that his 
claim of service connection for hepatitis C was previously 
denied by an October 2004 decision.  The definition of new 
and material evidence was provided.  The Veteran was told 
that new and material evidence was needed to reopen the 
previously denied claim and that the new evidence had to 
pertain to the reason the claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  By the July 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
San Diego VA Medical Center (VAMC) as his medical treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
the Veteran's hepatitis C claim, the duty to provide an 
examination does not arise in the context of a claim to 
reopen a finally adjudicated claim without the submission or 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed below, the Veteran's 
hepatitis C claim has not been reopened; thus, an examination 
is not required.



II.  Analysis

In May 2004, the Veteran filed a claim for, inter alia, 
service connection for hepatitis C.  That claim was denied in 
an October 2004 rating decision by the RO in San Diego, 
California.  The Veteran did not appeal that decision; thus, 
the decision is final.  38 C.F.R. § 3.104, 20.302, 20.1103 
(2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In the absence of in-service documentation, service 
connection may be warranted for hepatitis C if the competent 
medical evidence shows the disease is related to one or more 
risk factors to which the Veteran was exposed while in active 
service.  See VA, Veterans Benefits Administration, Training 
Letter Based on Hepatitis C Case Review, TL 01-02 (April 17, 
2001).  According to the training letter, medically 
recognized risk factors for exposure to hepatitis C are:  
transfusions of blood or blood product before 1992; organ 
transplants before 1992; hemodialysis; tattoos; body 
piercings; intravenous drug use; high-risk sexual activity; 
intranasal cocaine use; occupational exposure to blood 
products in health care workers by percutaneous exposure or 
on mucous membrane; other direct percutaneous exposure to 
blood.  Where multiple pre-service, in-service, and/or post-
service risk factors are identified, a VA examiner must 
discuss all pertinent risk factors and opine about the 
relationship between the current hepatitis C infection and 
all confirmed risk factors.  Id.  

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not merely cumulative of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the October 2004 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the October 2004 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from the San Diego VAMC dated from 
June 2002 to July 2002 and from March 2003 to October 2004; 
and statements by the Veteran and his representative.

In denying the claim in October 2004, the RO found that the 
evidence of record did not show a nexus between a current 
disability and an in-service injury or disease.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the nexus 
element of a service connection claim (linking current 
disability to disease or injury in service).

A review of the evidence of record at the time of the October 
2004 decision reveals a May 2005 treatment record from the 
San Diego VAMC that indicates the Veteran was exposed to 
hepatitis C in 1975 through intravenous drug use.

New evidence added to the record since the October 2004 
decision includes medical treatment records from the San 
Diego VAMC dated from September 2004 to April 2006 and 
statements by the Veteran and his representative.

A review of the new evidence reveals an August 2006 treatment 
record from the San Diego VAMC with a note from a Dr. D. that 
indicates:

I have received a large file of Veteran's 
medical records and SC claims for review.  
These include military medical records 
from 1962-1966 which are general medical 
notes with no specific mention of 
treatment for hepatitis.  Portions of 
rating decisions and appeals are also 
included.  A decision from Dec[ember] 
2001 requests specific review in regards 
to referenced handling of body bags from 
helicopters in Vietnam as well as risk 
involved with jet inoculation.  He 
includes for reference pieces of another 
Veteran[']s rating decision from August 
5, 2003 granting service-connection of 
10% based in part on jet inoculation 
exposure.  Although this remains a 
theoretical means of virus infection, I 
cannot state that it is more likely than 
not the cause of his [hepatitis C] 
infection.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because it provides no new information regarding any 
in-service risk factors for exposure to hepatitis C to which 
the Veteran may have been exposed or a link between the 
Veteran's hepatitis C and his period of active military 
service.  The new evidence of record does not support the 
claim of a nexus to service-the absence of which was the 
reason the claim was denied in the October 2004 decision.  
Therefore, the new evidence, which was associated with the 
record since the last final decision, does not address an 
unestablished fact with regard to the claim.  Consequently, 
the new evidence is not material because it does not pertain 
to the salient question of whether the Veteran's hepatitis C 
is the result of the Veteran's period of active military 
service.  Thus, it does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of service 
connection for hepatitis C is not reopened with the 
submission of new evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of service connection for 
hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


